Citation Nr: 1200637	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas, Department of Veterans' Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C.  

In March 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service diagnosis of hepatitis C and service is of record.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, hepatitis C is related to his active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  

It is acknowledged that the Veteran is competent to report about what he experienced during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his hepatitis C was incurred during his military service.  At the March 2009 DRO hearing, the Veteran testified that he believes he contracted hepatitis C through air inoculations and while participating in a combat lifesaver training course.  He explained that the training course was designed to simulate a combat environment among the eight soldiers in the training course.  He stated that each of them performed intravenous blood injections on one another.  Although sterilization of the needle was performed, which consisted of only water and alcohol, the Veteran indicated that the same needle was used by everyone.  He also stated that when he was in line to receive his air inoculations, the soldier ahead of him bled during the shot.  The Veteran testified that he was exposed to that soldier's blood without sterilization.  The Veteran also believes that during his service, he was treated for symptoms of fatigue, weakness, nervousness, and weight loss.  See the September 2007 personal statement.  He stated that these symptoms were not diagnosed in service, and were potentially symptoms of his hepatitis C since this virus is known to "remain dormant without detection unknown number of years."  The Veteran asserts that service connection is warranted for hepatitis C.  

Service treatment records reflect no complaints, findings, or treatment associated with hepatitis C.  In December 1978 at a periodic examination, the Veteran reported having or had previously venereal disease (VD) - syphilis, gonorrhea, etc., on his December 1978 report of medical history.  In May 1983, he again reported having or had VD - syphilis, gonorrhea, etc. on his report of medical history.  The physician noted that the Veteran had VD in 1970 while stationed in Korea, with no sequelae.  The Veteran indicated having had VD again in December 1991 and in January 1992, with a notation of having gonorrhea during his tour in Korea.  See the December 1991 and January 1992 reports of medical history.  

After discharge from service, post service treatment records reflect complaints, treatment, and a diagnosis for hepatitis C.  VA outpatient treatment records note that the Veteran's positive hepatitis C virus (HCV) antibody was identified in April 2003.  In an October 2003 hepatitis C outpatient consultation, the Veteran gave a past history of injecting/snorting illicit drugs in the early 1970s with his last use in 1972, and exposure to blood while working as a nursing assistant in a hospital emergency room in the 1970s.  However, at a March 2005 VA gastroenterology consultation, the Veteran denied a history of IV drug use.  Finally, at a VA follow-up visit in March 2008, the Veteran denied using intravenous (IV) drugs and snorting drugs.  He informed the VA nurse practitioner that he contracted hepatitis C through his military training as a combat medic and starting practice IV's in the field.  He further added that the same needles were used from person to person and even on him.  At the March 2009 DRO hearing, the Veteran testified that he contracted hepatitis C during service while either receiving air inoculations or through his training in the combat lifesaver course.  He admitted to being treated for while working as an emergency room orderly at a hospital prior to service.  
In August 2008, the Veteran was afforded a VA examination to determine the etiology of his hepatitis C.  The Veteran denied a history of blood transfusion before 1992, past or present IV drug use, hemodialysis prior to onset of disease, tattoo or repeated body piercing, and no history of intranasal cocaine use.  He admitted to being treated for gonorrhea on eight previous occasions in the 1970s and had unprotected sex with multiple partners.  He also informed the VA examiner of his in-service participation in the combat lifesaver course, which involved starting of IV fluids and giving/receiving of injections, as well as receiving multiple injections via the air injection system in the 1960s.  When asked whether he was exposed to blood occupationally, the Veteran denied previously working in medical facilities, specifically emergency rooms and dental clinics.  

After physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed him with hepatitis C.  The examiner noted several inconsistencies regarding his claimed risk factors, which included the admission to illicit drug use in the 1970s, to include IV drug use, contained within the VA treatment records, but denied at the examination; and the admission to working as a nursing assistant in an emergency room with occupational blood exposure, but denied working in emergency rooms or dental clinics with no occupational blood exposure at the examination.  The VA examiner acknowledged the Veteran's contentions of being exposed to hepatitis C while participating in the combat lifesaver course and receiving the air inoculations, but opined that it is "not likely" that the training course was the cause of or the source of his hepatitis C infection.  The examiner also stated that it was highly unlikely the air injection shots the Veteran received in service were contaminated.  However, he concluded that the exact source of the Veteran's infection is unknown, but opined that the Veteran's history of unprotected sexual experiences with multiple partners and the reported history of illicit drug use would have to be considered as "more likely sources" of his hepatitis C.  

Based on the foregoing, the Board finds that there is both positive and negative evidence of record.  While the August 2008 VA examiner ultimately concluded that the Veteran's hepatitis C was not caused by the air inoculations he received in service or due to his participation in the combat lifesaver training course, he indicated that the Veteran's unprotected sex with multiple partners and illicit drug use were the more likely causes of his hepatitis C.  Although the Veteran has not consistently reported some of his claimed risk factors for hepatitis C in his lay statements or sworn testimony and as noted by the August 2007 VA examiner, he has been consistent in his assertion of having unprotected sex in service.  This is supported by the Veteran's service treatment records, which reflect diagnoses and treatment for gonorrhea while stationed in Korea.  As such, the Board finds the Veteran's testimony and statements with regards to his unprotected sexual experiences with multiple partners to be credible, as it is supported by the evidence in the record.  Additionally, the August 2008 VA examiner opined that the Veteran's history of unprotected sexual experiences with multiple partners was a more likely source for his hepatitis C, and those experiences do not constitute willful misconduct.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the service connection for hepatitis C is warranted.  


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


